Case 1:16-cv-01321-ER Document9 Filed 10/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SANTANDER BANK, N.A., f/k/a SOVEREIGN
BANK, N.A., f/k/a SOVEREIGN BANK,

Plaintiff,
ORDER
V.
16 Civ. 1321 (ER)
AMADO OMAR YANEZ OSUNA a/k/a
AMADO YANEZ OSUNA a/k/a AMADO
YANEZ ASUNA a/k/a AMADO YANEZ,

Defendant.

 

 

RAMOS, D.J.

 

On February 22, 2016, Santander Bank, N.A. filed a complaint against Amado Omar
Yafiez Osuna alleging breach of a guaranty. Doc. 1. On March 11, 2016, Plaintiff amended the
complaint for the second time. Doc. 6. A summons was issued on March 15, 2016, but Plaintiff
has not filed an affidavit of service and the Defendant has not appeared. Accordingly, Santander
Bank is directed to submit a status report by October 22, 2020. Failure to comply could result in
the Court dismissing the case under Federal Rule of Civil Procedure 4(m).

It is SO ORDERED.

Dated: October 8, 2020
New York, New York

a \2—

Edgardo Rantos, U.S.D.J.

 

 

 
